DETAILED ACTION
This action is responsive to Applicant’s response filed 12/9/2021.  
 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 12/9/2021 which further clarified the subject matter of independent claims 1 and 11, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a data processing system, storage systems, and method for dynamic allocation and arrangement of a group of memory system resources and associated data transmission paths based on factors contributing to data transmission statuses; as disclosed by the claimed subject matter of independent claims 1, 11, 21, and 22.  Particularly, the previously applied prior art and the prior art considered during the search of databases and domains did not demonstrate the “wait count” elements of independent claims 1 and 11, nor the “amount of pending host data” elements of independent claims 21 and 22, configured with all of the limitations in conjunction with one another for dynamically allocating data paths in response to resources usage in a data processing system, as claimed by Applicant to form the specified claim. Dependent claims 2-10 and 12-20 are directly dependent from claims 1 and 11 and are therefore distinct from the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184